Case 1:19-cr-00754-GBD Document 10 Filed 02/19/20 Page 1 of 1

       
   

 

     
 

  

Federal Defenders 52 Duane Stoo ROSE nee at
OF NEW YORK, INC. ay Rerai-snosy a: Sy ae
Ye fe ee
David E. P Teen ROE? , |
avi 5 Patton i ve : OT RY leer ei a New York ti
Execurive Director iY DYIC é- « mately ffsy FI gD

   

February 19, 2020

By ECF

OAT
wy UAL LRED

Honorable George B. Daniels

United States District Judge FEB 2 0 2020 The Sentencing is adjourned fr
Southern District of New York March 10, 2020 to June 16 2000
500 Peart Street at 10:00 a.m.

New York, New York 10007

Re: — United States v. Sandy Susoho, 19 Cr. 754 (GBD) QI

yer

Dear Judge Daniels:

I write on consent (Assistant U.S. Attorney Jun Xiang and Probation Officer Emily
Frankelis) to respectfully request that the Court adjourn sentencing in this matter, which is
currently scheduled for March 10, 2020, at 10:00 a.m., until the week of June 8, 2020, or a date
thereafter that is convenient for the Court. I further request that the Court set the following
disclosure dates for the Presentence Report: April 27, 2020 for the first report; and May 26, 2020
for the final report.

Sandy Susoho pleaded guilty on November 5, 2019 to a conspiracy to misuse a passport,
in violation of 18 U.S.C. § 371. After Ms. Suscho’s plea, we applied to the Young Adult
Opportunity Program, and the Court agreed to stay the presentence interview while the
application was pending. The government has determined, though that — even if Ms. Susoho does
well in the YAO Program — it cannot change its charging decision because the case was
transferred to the Southern District pursuant to Rule 20 of the Federal Rules of Criminal
Procedure. Accordingly, we have withdrawn our YAO Program application, and respectfully ask
the Court to reschedule sentencing with sufficient time for the Probation Office to prepare a
Presentence Report.

Respectfully submitted,

/s/

Martin S. Cohen

Ass’t Federal Defender
Tel.: (212) 417-8737

cc: Jun Xiang, by ECF
Emily Frankelis, U.S. Probation Officer, by e-mail

 
